Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to amendments filed on 02/03/2022.   Claims 21, 28 and 35 have been amended.  Claims 1-20 have been cancelled.  Claims 21-40 are pending and have been considered below.  

Priority
16731167, filed 12/31/2019 is a continuation of 15639366, filed 06/30/2017, now U.S. Patent #10547644.

Drawings
The drawings filed on 07/14/2017 are accepted.

Specification
The specification filed on 12/31/2019 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to” Double Patenting” , remarks page 14 have been fully considered but are not persuasive because although the claims at issue are not identical, they are not patentably distinct from each other because application claims 21-40 are anticipated by patent claims 1-20.
Applicant’s arguments with respect to newly amended independent claims have been considered but are moot in view of the new ground of rejection.
Applicant’s arguments, with respect to “rejection under 103 “remarks pages 15-16 have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendments to the claims. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,547,644 B2. Although the claims at issue are not identical, although the claims at issue are not identical, they are not application claims 21-40 are anticipated by patent claims 1-20 of U.S. 10,547,644 B2.
16,731,167
10,547,644
21. A device, comprising: 
a communication interface; 
and one or more processors to:
 receive network topology information associated with a network wherein the network topology information includes information that identifies connections between devices and whether respective application components of the network are virtual or physical; 

identify a second application component of the respective application components, as a virtual application component of the network based on the network topology information; 


identify a first application component of the respective application components, as a physical application component of the network based on the network topology information; 






provide, to a virtual network device of the network, a first policy to permit the virtual network device to implement the first policy in association with network traffic transferred using the virtual application component, the first policy being provided to the virtual network device based on the virtual network device being a virtual device type and being connected to the virtual application component; and
 the first policy being provided based on the virtual network device being included in a logical group of virtual application components, the logical group of virtual application components generated to include a first set of application components, of the respective application components, of the virtual device type based on the network topology information;

provide, to a physical network device of the network, a second policy to permit the physical network device to implement the second policy in association with network traffic transferred using the physical application component, the second policy being provided to the physical network device based on the physical network device being a physical device type and being connected to the physical application component; and

the second policy being provided based on the virtual network device being included in a logical group of physical application components, the logical group of physical application components generated to 
 

22. The device of claim 21, where the one or more processors are further to: determine, using the network topology information, that the virtual application component is connected to the virtual network device; and where the one or more processors, when providing the first policy, are to: provide the first policy based on determining that the virtual application component is connected to the virtual network device. 
23. The device of claim 21, where the one or more processors are further to: determine, using the network topology information, that the physical application component is connected to the physical network device; and where the one or more processors, when providing the second policy, are to: provide the information associated with the second policy based on determining that the physical application component is connected to the physical network device. 
24. The device of claim 21, where the one or more processors are further to: determine, using the network topology information, that the virtual application component is a virtual device; and where the one or more processors, when generating the first policy, are to: generate the first policy based on determining that the virtual application component is the virtual device. 

26. The device of claim 21, where the network topology information includes information that identifies one or more of: a set of data associated with the virtual network device, a set of files associated with the virtual network device, or a set of messages associated with the virtual network device. 


one or more processors to:
 receive policy information associated with a first application group and a second application group, the first application group including a first set of virtual application components and a first set of physical application components, the second application group including a second set of virtual application components and a second set of physical application components; 
generate a logical group of virtual application components, the first set of virtual application components and the second set of virtual application components being included in the logical group of virtual application components based on the first set of virtual application components and the second set of virtual application components being virtual application components; 
generate a logical group of physical application components, the first set of physical application components and the second set of physical application components being included in the logical group of physical application components based on the first set of physical application components and the second set of physical application components being physical application components; 

provide, to the virtual network device of the network, information associated with the first policy to permit the virtual network device to implement the first policy in association with network traffic transferred between the virtual application component, of the first set of virtual application components, and the second set of virtual application components, 
the first policy being provided to the virtual network device based on the virtual network device being a virtual device type; 
generate a first policy, to be provided to a virtual network device of the network, based on the policy information, the logical group of virtual application components, and the network topology information, a virtual application component, of the first set of virtual application components, being connected to the virtual network device; 
provide, to the physical network device, information associated with the second policy to permit the physical network device to implement the second policy in association with network traffic transferred between the physical application component, of the first set of physical application components, and another physical application component of the second set of physical application components, 
the second policy being provided to the physical network device based on the physical network device being a physical device type. 
generate a second policy, to be provided to a physical network device of the network, 
2. The device of claim 1, where the one or more processors are further to: determine, using the network topology information, that the virtual application component is connected to the virtual network device; and where the one or more processors, when providing the information associated with the first policy, are to: provide the information associated with the first policy based on determining that the virtual application component is connected to the virtual network device. 
    3. The device of claim 1, where the one or more processors are further to: determine, using the network topology information, that the physical application component is connected to the physical network device; and where the one or more processors, when providing the information associated with the second policy, are to: provide the information associated with the second policy based on determining that the physical application component is connected to the physical network device. 
    4. The device of claim 1, where the one or more processors are further to: determine, using the network topology information, that the virtual application component is a virtual device; and where the one or more processors, when generating the first policy, are to: generate the first policy based on determining that the virtual application component is the virtual device. 

    7. The device of claim 1, where the network topology information includes information that identifies one or more of: a set of data associated with the virtual network device, a set of files associated with the virtual network device, or a set of messages associated with the virtual network device. 
    



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685. The examiner can normally be reached 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Friday, February 25, 2022
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436